Citation Nr: 1400971	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable evaluation for residuals of shrapnel fragment wounds to the right forearm, right thigh and right back.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from September 1974 to September 1977.  He is a recipient of the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of an increased initial evaluation for residuals of shrapnel fragment wounds is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD per the DSM-IV criteria due to the circumstances of his active service, including engaging in combat with the enemy.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends he suffers from PTSD as a result of his active service, specifically the circumstances surrounding his experience serving in the Republic of Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2013).  In this case, the Veteran's DD Form 214 indicates he is a recipient of the Purple Heart.  As such, his asserted combat-related stressor is conceded.  

The record contains a difference of opinion as to whether the Veteran's symptomatology supports a diagnosis of PTSD.  For example, VA treatment records contain a number of diagnoses of PTSD, including a March 2009 diagnosis of chronic PTSD rendered by a VA psychiatrist.  By contrast, a December 2009 VA examination determined that the results of objective testing did not conform to the DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e., disability benefits).  The VA examiner noted that previous diagnoses of PTSD were rendered in a clinical context where different guidelines apply and were based predominantly on subjective reports of symptomatology.

In deciding whether the Veteran has a current diagnosis of PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In considering the evidence in its entirety, and resolving all doubt in favor of the Veteran, the Board accepts the diagnosis of PTSD rendered by a VA psychiatrist as reflected by VA treatment records.  In this regard, the Board notes that a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  "[M]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id. The Board finds the evidence is at least in equipoise regarding a current diagnosis of PTSD; therefore, the Board has determined that a current diagnosis of PTSD is present in the instant case.

Furthermore, as noted above, the Veteran's combat-related stressors have been conceded.  The remaining question, therefore, is whether there is competent medical evidence linking the Veteran's PTSD to his in-service stressor(s).

Initially, the Board notes there is no overt medical opinion linking the Veteran's PTSD to an in-service stressor.  However, a March 2009 VA psychiatry outpatient note, when discussing current PTSD symptoms, identifies the Veteran's trauma as friends dying and events in Vietnam.  This treatment record further notes the traumatic events are persistently re-experienced in a number of ways.  The Board finds it reasonable to interpret this treatment record as having diagnosed the Veteran with chronic PTSD due to the trauma identified therein, specifically events in Vietnam, thereby providing a competent nexus between his PTSD and in-service combat-related stressors.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United States Court of Appeals for Veterans Claims (Court) found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Therefore, as discussed above, the Board accepts the March 2009 VA psychiatry outpatient note as providing a valid diagnosis of PTSD per the DSM-IV criteria, as well as linking the Veteran's current PTSD to his in-service combat-related stressors as reported by the Veteran.  Therefore, resolving all doubt in favor of the Veteran, the Board finds service connection for PTSD is warranted, and the Veteran's claim is granted.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran is seeking a compensable evaluation for residuals of shrapnel wounds to the right forearm, thigh and back.  At an April 2010 VA examination, the Veteran reported daily pain in the right forearm which is constant and throbbing.  Despite the Veteran's subjective complaints, the VA examiner found no objective evidence to support a diagnosis of a disability of the right forearm, thigh or back.  However, the examination report indicates that no diagnostic tests were rendered to reach this conclusion.  Further, the examiner was not provided the claims file for review, which indicates a prior diagnosis of an injury to the radial nerve.  

The Board is unable to discern the rationale for the VA examiner's determination that the Veteran's shrapnel wound residuals do not result in objective disabilities, other than scars.  Therefore, the April 2010 examination is inadequate for rating purposes, and a new examination must be provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the current manifestations and severity of any residuals of shrapnel fragment wounds to the right forearm, right thigh and back.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing is to be performed.  After a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:

a. Provide measurements of any scarring related to shrapnel fragment wounds, also noting whether they are unstable or painful; deep and nonlinear; superficial and nonlinear; or result in limitation of motion of the affected part.

b. Indicate whether there is a diagnosable disability, other than scarring, related to the shrapnel fragment wounds, specifically commenting on the Veteran's lay assertions of right arm pain and the diagnosis of a radial nerve injury contained in VA treatment records.  If it is determined that a diagnosable disability does not exist, the examiner must provide a complete rationale for this conclusion, discussing pertinent evidence and results of objective testing as necessary.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


